Citation Nr: 1517030	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1968 to September 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) which denied service connection for both hearing loss and tinnitus.  In February 2013, the RO granted service connection for bilateral hearing loss; assigned a 20 percent evaluation for that disability; and effectuated the award as of October 13, 2010.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In this decision, the Board grants service connection for tinnitus.  Such action represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §3.159, 3.326.  


II.  Service Connection for Tinnitus 

The Veteran asserts that service connection for tinnitus is warranted as the claimed disorder was manifested as the result of his significant noise exposure while serving aboard the aircraft carrier, the U.S.S. Hancock.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  

An October 2010 physical evaluation from S. West, M.D., states that the Veteran was diagnosed with tinnitus.  

In his March 2012 notice of disagreement, the Veteran reported that he had been exposed to jet aircraft noise and firing weapons while preforming his military duties aboard the U.S.S. Hancock.  

At a February 2013 VA audiological evaluation, the Veteran was diagnosed with bilateral sensorineural hearing loss related to his military service and tinnitus.  The examiner opined that the Veteran's tinnitus "was less likely than not (less than 50% probability) caused by or a result of military noise exposure" or "a symptom associated with the Veteran's hearing loss."  The VA audiologist found that: there was "[n]o mention of tinnitus in his service medical records;" "[t]he Veteran claims he has noticed [tinnitus] for at least 20 years (22 years post separation);" and "[h]e did not relate it to anything in the military."  
In a March 2013 written statement, the Veteran advanced that: his "ears would ring for days after firing weapons" during active service; he believed that "the tinnitus was caused by the same noise exposure as my hearing loss;" and he had informed the VA examiner that he had suffered from tinnitus for "over 20" years.  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

While the February 2013 VA audiological evaluation concluded that the Veteran initially exhibited tinnitus some 22 years after service and did not relate its onset to active service, the Veteran has reported that he initially experienced ringing of the ears after firing weapons during active service.  Given these facts, the Board finds that the competent evidence of record is in relative equipoise as to whether the Veteran's tinnitus originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


